DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,319,960 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the rejection based on Byun et al. is withdrawn and a new ground of rejection has been applied below.
After further consideration of the claim amendments, the rejection over Rulai is sustained, as seen in the annotated figure below, the heat resistant insulating base body may be considered to include the claimed sides with the claimed metal layer provided thereto (see annotated figure below):

    PNG
    media_image1.png
    389
    999
    media_image1.png
    Greyscale


Therefore, as the applicant’s amendments have necessitated the new grounds of rejection this action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (USP 6,204,635 newly cited).
In regard to claim 1, Sullivan teaches a cap assembly of a power battery, comprising: a cap plate (cover 8, including wall portions 8a and 8b); 
a first electrode terminal (terminal plate 14) provided to the cap plate; and 
a resistance member (all the elements listed below) electrically connected to the cap plate 8 and the first electrode terminal 14; the resistance member comprising: 
a heat-resistant insulating base body (insulative sleeve 18 such as PP) positioned between the cap plate 8 and the first electrode terminal 14, the heat-resistant insulating base body having a top side, a bottom side and a circumferential side connecting the top side to the bottom side, and the top side and the bottom side facing opposite directions (see annotated figure below); and 
a heat-resistant metal layer (crimp ring 16 such as nickel plated steel) provided on the tope side, the circumferential side and the bottom side of the heat-resistant insulating base body 18; 


    PNG
    media_image2.png
    356
    821
    media_image2.png
    Greyscale

	While the prior art does not explicitly describe the metal layer or insulating base body as “heat-resistant” a person of ordinary skill in the art would appreciate that as such components will experience heat generation during charging and discharging of the battery and therefore it would have been obvious that such should be formed of materials which have a degree of heat resistance suitable for the particular application. 
In regard to claim 3, the cap assembly of the power battery further comprises: a connecting block (top of side walls 8b meeting housing 6) positioned above the heat-resistant insulating base body of the resistance member, fixed to and electrically connected to the first electrode terminal, and electrically connected to the heat-resistant metal layer of the resistance member (column 2, all components are electrically from metal container 6, 8 acting as negative terminal and terminal plate 14 acting as positive terminal to form conductive path). 

The Examiner notes that “when the number of the heat-resistant insulating base body is more than one, all the heat-resistant metal layers each provided at the circumferential side of the corresponding heat-resistant insulating base body are electrically connected together; all the heat-resistant metal layers each provided at the circumferential side of the corresponding heat-resistant insulating base body” is not positively required by the claims because the prior art teaches only one insulating base body. 
In regard to claim 5, the resistance member further comprises: an insulating layer (insulating member 26), the number of the insulating layers corresponds to the number of the heat-resistant insulating base bodies (number = 1), each insulating layer 26 surrounds a circumferential side of the corresponding heat-resistant metal layer 16 so as to make each heat-resistant metal layer provided between one corresponding heat-resistant insulating base body 18 and one corresponding insulating layer 26 (figure 2). 
In regard to claim 8, an upper side and an lower side of each heat-resistant insulating base body 18 along the axial direction each are provided with a conducting layer (cup members 12); the heat-resistant metal layer 16 provided at the circumferential side of each heat-resistant insulating base body 18 and the conducting layers respectively provided at the upper side and the lower side of each heat-resistant insulating base body along the axial direction are electrically connected together (figure 2). 
In regard to claim 9, all the heat-resistant metal layers each positioned at the circumferential side of corresponding heat-resistant insulating base body, all the conducting layers each provided at the upper side of corresponding heat-resistant insulating base body along the axial direction, all the 
In regard to claim 10, the resistance member further comprises an insulating layer 26; the number of the insulating layers corresponds to the number of the heat-resistant insulating base bodies (i.e. 1), each insulating layer surrounds the circumferential side of the corresponding heat-resistant metal layer to make the each heat-resistant metal layer provided between one corresponding heat-resistant insulating base body and one corresponding insulating layer (columns 4 and 5). 
The Examiner notes that “when the number of the heat-resistant insulating base bodies is more than one, all the heat-resistant insulating base bodies are provided along a vertical direction, and two adjacent heat-resistant insulating base bodies along the vertical direction share one conducting layer positioned between the two adjacent heat-resistant insulating base bodies” is not positively required by the claims because the prior art teaches only one insulating base body. 
In regard to claims 11-13, Sullivan teach the cap assembly of the power battery wherein the heat-resistant metal layer is comprised of a curved metal plate (see figures, crimp ring 16) the plurality of curved metal plates (see figure 2) of the heat-resistant metal layer are provided at the circumferential side of the heat-resistant insulating base body 18 and the plurality of curved metal plates of the heat-resistant metal layer are separate from each other; but not necessarily a plurality of curved metal wires.  
However, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to form the metal member from a plurality of wires shaped into a particular shape in the device of the prior art as plates and wires are known alternatives in the battery art for forming electrical connections in battery cap plates.
In regard to claim 14, the cap assembly of the power battery further comprises: a reverse plate (plate 22) provided to the cap plate and electrically connected to the cap plate (column 5 lines 8-18). 
.

Claims 1, 3, 4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rulai et al. (cited in IDS, a machine translation of which is of record).
	In regard to independent claim 1, Rulai et al. teach a cap assembly of a power battery, comprising (see annotated figures 1 and 2 below): 
a cap plate 2; a first electrode terminal 1 provided to the cap plate; and 
a resistance member (highlighted in blow out A) electrically connected to the cap plate 2 and the first electrode terminal 1; the resistance member comprising: 
an insulating base body (insulator 11) positioned between the cap plate 2 and the first electrode terminal 1, the heat-resistant insulating base body having a top side, a bottom side and a circumferential side connecting the top side to the bottom side, and the top side and the bottom side facing opposite directions (see annotated figure above, showing sides required by amendment); and 
a metal layer (metal layer 13) provided on the top side, the circumferential side and the bottom side of the insulating base body 11; 
the metal layer, the cap plate and the first electrode terminal being electrically connected to form a conductive path, the conductive path passing along the insulating base body positioned between the cap plate and the first electrode terminal (see entire machine translation pages 1-3 and figures below).  
	While the prior art does not explicitly describe the metal layer or insulating base body as “heat-resistant” a person of ordinary skill in the art would appreciate that as such components will experience 


    PNG
    media_image3.png
    654
    798
    media_image3.png
    Greyscale
 
	In regard to claim 3, the cap assembly of the power battery further comprises: a connecting block (metal pad 12) positioned above the heat-resistant insulating base body 11 of the resistance member, fixed to and electrically connected to the first electrode terminal 1, and electrically connected to the heat-resistant metal layer 13 of the resistance member (see figure 2 above). 
In regard to claim 4, the number of the heat-resistant insulating base body is at least one; the heat-resistant metal layer 13 provided at the circumferential side of each heat-resistant insulating base 
The Examiner notes that “when the number of the heat-resistant insulating base body is more than one, all the heat-resistant metal layers each provided at the circumferential side of the corresponding heat-resistant insulating base body are electrically connected together; all the heat-resistant metal layers each provided at the circumferential side of the corresponding heat-resistant insulating base body” is not positively required by the claims because the prior art teaches only one insulating base body. 
In regard to claim 8, an upper side and an lower side of each heat-resistant insulating base body 11 along the axial direction each are provided with a conducting layer (plate 12 at top, flange of terminal post at the bottom - figure 2); the heat-resistant metal layer 13 provided at the circumferential side of each heat-resistant insulating base body 11 and the conducting layers respectively provided at the upper side and the lower side of each heat-resistant insulating base body along the axial direction are electrically connected together (figure 2). 
In regard to claim 9, all the heat-resistant metal layers each positioned at the circumferential side of corresponding heat-resistant insulating base body, all the conducting layers each provided at the upper side of corresponding heat-resistant insulating base body along the axial direction, all the conducting layers each provided at the lower side of corresponding heat-resistant insulating base body along the axial direction, the cap plate and the first electrode terminal are electrically connected to form the conductive path (the claim only requires 1 of each component). 
In regard to claim 10, the resistance member further comprises an insulating layer (an outer gasket is provided, see figure 2 below - this structure must be insulating or the desired conductive path would short circuit); the number of the insulating layers corresponds to the number of the heat-resistant insulating base bodies (i.e. 1), each insulating layer surrounds the circumferential side of the 

    PNG
    media_image4.png
    505
    692
    media_image4.png
    Greyscale

The Examiner notes that “when the number of the heat-resistant insulating base bodies is more than one, all the heat-resistant insulating base bodies are provided along a vertical direction, and two adjacent heat-resistant insulating base bodies along the vertical direction share one conducting layer positioned between the two adjacent heat-resistant insulating base bodies” is not positively required by the claims because the prior art teaches only one insulating base body. 
In regard to claims 11-13, the heat-resistant metal layer 13 is comprised of a plurality of curved metal wires that are spaced apart (see figure 3).  Alternatively, forming the metal layers from curved wires is an obvious alternative as applied to the claims 11-13 and Byun et al above.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as applied to claim 1, and further in view of Cook (USP 3,514,341 cited in IDS).
In regard to claim 2, Sullivan teaches the cap assembly of the power battery according to claim 1 but does not teach a circlip.  However, Cook teaches a similar battery cell cap plate and the desirability to include C-clips as stops 66, 68 fitted in circular grooves on the cylinder 42 of the cap plate 26 which includes the electrode terminals 32, 34 because such prevents movement of the components during assembly and usage (column 3 lines 5-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include C-clips (i.e. ciclips) positioned above the heat-resistant insulating base body of the resistance member, clipped to and electrically connected to the first electrode terminal, and electrically connected to the heat-resistant metal layer of the resistance member on the cap plate of Sullivan as such helps to maintain the components in the place as taught by Cook.



Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rulai et al. as applied to claim 1 above and further in view of Cook (USP 3,514,341 cited in IDS).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include C-clips (i.e. ciclips) on the cap plate of Rulai et al. as such helps to maintain the components in the place as taught by Cook.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723